Citation Nr: 0432790	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  99-20 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a bilateral hip disorder.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a bilateral knee disorder.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to May 1977.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to 38 C.F.R. §§ 20.901 and 20.903 (2003), the Board 
has obtained a June 2004 independent medical opinion in this 
matter, and has provided additional opportunity for the 
veteran to provide additional argument or evidence in support 
of his appeal in light of that opinion.  However, in November 
2004, the veteran's representative specifically refused to 
waive the veteran's right to have the RO initially review 
this evidence, and requested that the Board remand the appeal 
for such review.  Although the decision in Padgett v 
Principi, No. 02-2259 (U.S. Vet. App. July 27, 2004) has now 
been withdrawn by the United States Court of Appeals for 
Veterans Claims (Court), see Padgett v. Principi, No. 02-2259 
(U.S. Vet. App. Sept. 14, 2004) (en banc) (per curiam order), 
the Board is likely estopped from applying pre-Padgett law in 
light of the Board's letter of September 4, 2004. 



Accordingly, this case is REMANDED for the following actions:

The veteran's claims should be 
readjudicated based on the June 2004 
independent medical opinion and any 
additional evidence obtained in this 
matter since the last supplemental 
statement of the case, issued in 
September 2002.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and given the opportunity to respond to 
the same.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on matters remanded by the 
Board.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran need take no action, however, unless otherwise 
notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


